DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on March 9, 2022. 
Claims 1-2, 4-6, 12, and the specification have been amended. 
Claims 3 and 15 are canceled.
Claims 12-14 and 16-19 are withdrawn from consideration.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on March 9, 2022 have been fully considered but are not persuasive. Applicant argues that FARMAHINI does not teach the step of selecting being based on: an estimated amount of time associated with moving the data associated with the IO operation from the selected cache slot to the storage location in permanent storage after the data associated with the IO is stored in the selected cache slot; or an estimated amount of time associated with moving the data associated with the IO operation from the selected cache slot to a host computer after the data associated with the IO is stored in the selected cache slot because FARMAHINI is not looking at how long it will take to read the data associated with the cache line out to main memory or to a host after the data associated with the IO is stored at the selected cache slot, but rather is looking to bypass the cache.
the step of selecting being based on: an estimated amount of time associated with moving the data associated with the IO operation from the selected cache slot to the storage location in permanent storage after the data associated with the IO is stored in the selected cache slot.
The Examiner notes that with regards to the limitation an estimated amount of time associated with moving the data associated with the IO operation from the selected cache slot to a host computer after the data associated with the IO is stored in the selected cache slot, in addition to the limitation being recited in the alternative, the limitation is also drawn to non-elected subject matter of storing data in a cache based on time to complete read operation (i.e. see Invention II in Non-Final Rejection mailed out on January 6, 2022). Therefore, this limitation is not given patentable weight.

Election/Restrictions
	Applicant’s election without traverse of claims 1-11 in the reply filed on March 9, 2022 is acknowledged and made FINAL. Claims 12-19 are withdrawn from consideration.
	 Newly submitted/amended claims 12-13 and 16 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
	For elected Invention I, claims 2-11 are directed to determining whether to store data in a cache based on time to complete write operation. However, claims 12-14 and 16-19 are directed to determining whether to store data in a cache based on time to complete read operation.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-14 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 9, 2022.  See MPEP § 821.03.

Claim Objections
Regarding claims 12-14 and 16-19, the claims are objected to because the withdrawn claims do not recite correct Status Identifiers. For any amendment being filed in response to a restriction or election of species requirement and any subsequent amendment, any claims which are non-elected must have the status identifier (withdrawn). Any non-elected claims which are being amended must have either the 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over SAIDI (Pub. No.: US 2017/0220478 A1), hereafter SAIDI, in view of FARMAHINI FARAHANI (Pub. No.: US 2018/0165214 A1), hereafter FARMAHINI.
Regarding claim 1, SAIDI teaches:
A non-transitory tangible computer readable storage medium having stored thereon a computer program for preforming cache slot allocation based on data origination location or final data destination location, the computer program including a set of instructions which, when executed by a computer, cause the computer to perform a method
receiving an IO (Input/Output) operation by a storage system (SAIDI [0041] teaches write instructions to write data items to the non-volatile byte-addressable (NVBA) memory 18),
the storage system having a high performing cache, a lower performing cache, and permanent storage (SAIDI [0041] teaches L1 cache 32, L2 cache 34, and NVBA memory 18; see also FIG. 1);
determining a storage location of data associated with the IO operation in permanent storage (SAIDI [0041] teaches for these writes, the fetch/decode/issue stage 38 signals to the control unit 38 of the FIFO 46 that an entry should be stored in the FIFO storage 50 indicative of the write operation which this write instruction is seeking to perform in the NVBA memory 18, which corresponds to a portion of the memory address specified by that write instruction);
after determining the storage location of the data associated with the IO operation in permanent storage, selecting a cache slot for the IO operation from either the high performing cache or the lower performing cache […] (see SAIDI [0041] above for signaling that an entry should be stored in the FIFO storage 50 indicative of the write operation which this write instruction is seeking to perform in the NVBA memory 18, which corresponds to a portion of the memory address specified by that write instruction, this portion being sufficient to uniquely identify a corresponding entry made in a cache line of the L1 cache; [0044] also teaches target memory addresses of the write operations are used to identify a 
SAIDI does not appear to explicitly teach selecting a cache slot for the IO operation from either the high performing cache or the lower performing cache, the step of selecting being based on: an estimated amount of time associated with moving the data associated with the IO operation from the selected cache slot to the storage location in permanent storage after the data associated with the IO is stored in the selected cache slot; or an estimated amount of time associated with moving the data associated with the IO operation from the selected cache slot to a host computer after the data associated with the IO is stored in the selected cache slot. 
However, FARMAHINI teaches selecting a cache slot for the IO operation from either the high performing cache or the lower performing cache, the step of selecting being based on: an estimated amount of time associated with moving the data associated with the IO operation from the selected cache slot to the storage location in permanent storage after the data associated with the IO is stored in the selected cache slot (FARMAHINI [0012] teaches bypassing a cache when a write congestion condition is detected by transferring the requested data to a different cache; [0021] also teaches the memory controller receiving write requests at a rate that exceeds the write bandwidth for the main memory, where [0024] teaches 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SAIDI and FARMAHINI before them, to include FARMAHINI’s bypassing cache writing based on a write congestion condition in SAIDI’s storage system with write-back cache. One would have been motivated to make such a combination in order to reduce 
The Examiner notes that with regards to the limitation an estimated amount of time associated with moving the data associated with the IO operation from the selected cache slot to a host computer after the data associated with the IO is stored in the selected cache slot, in addition to the limitation being recited in the alternative, the limitation is also drawn to non-elected subject matter of storing data in a cache based on time to complete read operation (i.e. see Invention II in Non-Final Rejection mailed out on January 6, 2022). Therefore, this limitation is not given patentable weight.
Regarding claim 2, SAIDI in view of FARMAHINI teaches the elements of claim 1 as outlined above. SAIDI in view of FARMAHINI also teaches: 
wherein the IO operation is a write operation (see SAIDI [0041] as taught above in reference to claim 1), 
and wherein the step of selecting is based on the estimated amount of time associated with moving the data associated with the IO operation from the selected cache slot to the storage location in permanent storage after the data associated with the IO is stored in the selected cache slot (see FARMAHINI [0025] above for detecting conditions in which writes to main memory can be avoided when a pending memory access request may be for a cache line that is not predicted to be subsequently requested within a threshold period of time, where in these situations, the cache 
The same motivation that was utilized for combining SAIDI and FARMAHINI as set forth in claim 1 is equally applicable to claim 2. 

Claims 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over SAIDI in view of FARAHANI as applied to claim 2 above, and further in view of BENHASE (Pub. No.: US 2013/0132667 A1), hereafter BENHASE.
Regarding claim 4, SAIDI in view of FARMAHINI teaches the elements of claim 2 as outlined above. SAIDI in view of FARMAHINI does not appear to explicitly teach:
wherein the storage location in permanent storage is a drive on the storage system, and wherein determining the estimated amount of time associated with moving the data to the storage location in permanent storage comprises determining an average write performance of the drive.
However, BENHASE teaches wherein the storage location in permanent storage is a drive on the storage system (BENHASE [0078] teaches storage 808 may include magnetic disk drive),
and wherein determining the estimated amount of time associated with moving the data to the storage location in permanent storage comprises determining an average write performance of the drive (BENHASE claim 8 teaches adjusted destage rate are subject to the read and write response times for executing the command being satisfied including average write response time).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SAIDI, FARMAHINI, and BENHASE before them, to include BENHASE’s adjusted destage rate in SAIDI and FARMAHINI’s storage system with write-back cache. One would have been motivated to make such a combination in order to allow maximum IOPS while satisfying read and write response time requirements for stringent requirements applications as taught by BENHASE ([0069]).
Regarding claim 5, SAIDI in view of FARMAHINI teaches the elements of claim 2 as outlined above. SAIDI in view of FARMAHINI does not appear to explicitly teach:
wherein the storage location in permanent storage is a track on a drive on the storage system, and wherein determining the estimated amount of time associated with moving the data to the storage location in permanent storage comprises determining an average write performance of the track of the drive.
However, BENHASE teaches wherein the storage location in permanent storage is a track on a drive on the storage system (see BENHASE [0078] as taught above in reference to claim 4, where a magnetic disk drive stores data on tracks),
and wherein determining the estimated amount of time associated with moving the data to the storage location in permanent storage comprises determining an average write performance of the track of the drive (see BENHASE claim 8 as taught above in reference to claim 4).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SAIDI, FARMAHINI, and BENHASE before them, to include BENHASE’s adjusted destage rate in SAIDI and FARMAHINI’s storage system with write-back cache. One would have been motivated to make such a combination in order to allow maximum IOPS while satisfying read and write response time requirements for stringent requirements applications as taught by BENHASE ([0069]).
Regarding claim 11, SAIDI in view of FARMAHINI teaches the elements of claim 2 as outlined above. SAIDI in view of FARMAHINI also teaches:
determining a quality of service level for the write operation (see FARMAHINI [0012], [0024], [0026], [0029], [0032], and [0034] as taught above in reference to claim 1 for detecting a write congestion condition to determine whether is cache bypassed for the write operation).
The same motivation that was utilized for combining SAIDI and FARMAHINI as set forth in claim 1 is equally applicable to claim 11.
SAIDI in view of FARMAHINI does not appear to explicitly teach determining if the write operation is a burst write operation, assigning the burst write operation to the lower performing cache if the burst write operation has a lower quality of service level, and assigning the burst write operation to the higher performing cache if the burst write operation has a higher quality of service level.
However, BENHASE teaches determining if the write operation is a burst write operation (BENHASE [0027] teaches determining which ranks of secondary storage are used for applications with strict requirements on read response times that also have high write bursts and adjusts the destage rate to rate that is lower than a default destage rate).
SAIDI in view of FARMAHINI and BENHASE also teaches assigning the burst write operation to the lower performing cache if the burst write operation has a lower quality of service level, and assigning the burst write operation to the higher performing cache if the burst write operation has a higher quality of service level (see BENHASE [0027] above for determining which ranks of secondary storage are used for applications with strict requirements on read response times that also have high write bursts and adjusts the destage rate to rate that is lower than a default destage rate; [0055] also teaches determining stringent requirements ranks 111 (see FIG. 1) based on the write burst pattern, where if a rank is getting write bursts for less than 30 seconds and there are no writes for 50 seconds, then the rank may be determined to be a stringent requirements application rank, then constructing a bitmap of ranks that are used for stringent requirements application workloads).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SAIDI, FARMAHINI, and BENHASE before them, to include BENHASE’s adjusted destage rate in SAIDI and FARMAHINI’s storage system with write-back cache. One would have been motivated to make such a combination in order to allow maximum IOPS while satisfying read and write response time requirements for stringent requirements applications as taught by BENHASE ([0069]).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over SAIDI in view of FARAHANI as applied to claim 2 above, and further in view of STERNS (Pub. No.: US 2017/0039136 A1), hereafter STERNS.
Regarding claim 6, SAIDI in view of FARMAHINI teaches the elements of claim 2 as outlined above. SAIDI in view of FARMAHINI does not appear to explicitly teach:
determining an adjusted write pending estimate based on an adjustment to the estimated amount of time associated with moving the data to the storage location in permanent storage. 
However, STERNS teaches the limitation (STERNS [0038] teaches setting the rate at which the cache is flushed to persistent storage subsystem 105, and [0040-0042] teach if cache analysis module 224 determines whether the cache usage limit (or capacity) has reached a high threshold value (for example, 80% of the total cache used capacity), flushing dirty data from the cache at a high rate, and if the cache capacity usage has reached a mid-level threshold (for example, 50% of the total cache capacity usage), flushing data from the cache using a moderate transfer rate, as well as low transfer rate or no flushing, accordingly).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SAIDI, FARMAHINI, and STERNS before them, to include STERNS’ dynamically adjusting cache flush rate in SAIDI and FARMAHINI’s storage system with write-back cache. One would have been motivated to make such a combination in order to improve the overall performance of caching operations by avoiding aggressive cache flushing, which delay read operations, adapting to different operating environments as taught by STERNS ([0003-0004] & [0038]).
Regarding claim 7, SAIDI in view of FARMAHINI and STERNS teaches the elements of claim 6 as outlined above. SAIDI in view of FARMAHINI and STERNS also teaches:
wherein determining the adjusted write pending estimate comprises determining a current percentage of cache slots that are write pending and determining a current workload of the storage system (see STERNS [0040-0042] as taught above in reference to claim 6). 
The same motivation that was utilized for combining SAIDI, FARMAHINI, and STERNS as set forth in claim 6 is equally applicable to claim 7. 
Regarding claim 8, SAIDI in view of FARMAHINI and STERNS teaches the elements of claim 7 as outlined above. SAIDI in view of FARMAHINI and STERNS also teaches:
wherein the step of selecting the cache slot for the IO operation from either the high performing cache or the lower performing cache is based in part on a determined quality of service level of the data associated with the write operation (see FARMAHINI [0012], [0024], [0026], [0029], [0032], and [0034] as taught above in reference to claim 1 for detecting a write congestion condition).
The same motivation that was utilized for combining SAIDI and FARMAHINI as set forth in claim 1 is equally applicable to claim 8. 
Regarding claim 9
comparing the adjusted write pending estimate with a first threshold; and wherein the step of selecting the cache slot for the IO operation from either the high performing cache or the lower performing cache is based on the result of the step of comparing the adjusted write pending estimate with the first threshold (see STERNS [0040-0042] as taught above in reference to claim 6 for comparing the cache usage limit to various thresholds and flushing dirty data from the cache at various rates, where if high threshold value T3 is reached, cache is flushed at a high rate, and if low T1 threshold has not been reached, no flushing may be performed, where FARMAHINI [0012], [0026], [0029], [0032], and [0034] teach bypassing a cache when a write congestion condition is detected (e.g. flushing dirty data at a high rate) by transferring the requested data to a different cache).
The same motivation that was utilized for combining SAIDI, FARMAHINI, and STERNS as set forth in claim 6 is equally applicable to claim 9.  
Regarding claim 10, SAIDI in view of FARMAHINI and STERNS teaches the elements of claim 9 as outlined above. SAIDI in view of FARMAHINI and STERNS also teaches:
wherein a cache slot in the high performing cache is selected if the adjusted write pending estimate is lower than the first threshold, and a cache slot in the lower performing cache is selected if the adjusted write pending estimate is above the first threshold (see STERNS [0040-0042] as taught above in reference to claim 6 for comparing the cache usage 
The same motivation that was utilized for combining SAIDI, FARMAHINI, and STERNS as set forth in claim 6 is equally applicable to claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CHAUDHARI (Pub. No.: US 2021/0216463 A1) – “LOGICAL MANAGEMENT OF A DESTAGE PROCESS AND DYNAMIC CACHE SIZE OF A TIERED DATA STORAGE SYSTEM CACHE THAT IS CONFIGURED TO BE POWERED BY A TEMPORARY POWER SOURCE DURING A POWER LOSS EVENT” relates to selecting a cache size based on the time of destaging extents of data in the cache.
BELLUOMINI (Pub. No.: US 2011/0320687 A1) – “REDUCING WRITE AMPLIFICATION IN A CACHE WITH FLASH MEMORY USED AS A WRITE CACHE” relates to setting the average rate of writing to avoid overrunning the cache.
GUPTA (Pub. No.: US 2012/0265934 A1) – “WRITING ADJACENT TRACKS TO A STRIDE, BASED ON A COMPARISON OF A DESTAGING OF TRACKS TO A DEFRAGMENTATION OF THE STRIDE” relates to determining whether estimated time to destage is smaller than a threshold.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138